Detailed Action
Claims 1-20 are pending. 
Claims 1-4, 8-11 and 15-18 are rejected.
Claim 5-7, 12-14 and 19-20 are objected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARM IP LIMITED (WO 2020/157449 ARM hereinafter).
As per claim 1, ARM discloses an edge computing node device (ARM, Fig 3, item 40, page 11 lines: 9-15, “Intermediary apparatus 40 (hereafter "gateway") may comprise a proxy server; edge device; application layer gateway; access device; a firewall; a mobile phone or any suitable computing device”), comprising: -	a processor device (ARM, Fig 3, item 40, page 11 lines: 29-31, “Embodiments of the present techniques also provide a non-transitory data carrier carrying code which, when implemented on a processor, causes the processor to carry out the methods described herein”); -	a non-transitory storage medium coupled to the processor and configured to store a 5plurality of instructions (ARM, Fig 3, item 40, page 11 lines: 17-22, “Embodiments of the present techniques also provide a non-transitory data carrier carrying code which, when implemented , which causes the processor to: -	receive data sent by a terminal device (ARM, Fig 5A Device 2A) and carry out a security check on the data (ARM, Fig 5A step S302A,  page 13 lines: 17-22, “legacy device 2A provides one or more device identifiers to the gateway 40, such that the gateway 40 determines the device type of legacy device 2A based on or in response to the device identifiers. The device identifiers may be provided to the gateway 40 during a TLS/DTLS handshake to establish a secure communications session, or in one or more messages after secure communications session is established”, wherein the data can be request sent by the legacy device (terminal device), including one or more device identifiers, to the gateway (edge device). The data carry out a security check since it involves at least establishing a secure communication session); -	determine whether the terminal device has been registered (ARM, Fig 5A step S304A,  page 13 lines: 30-33, “the gateway 40 determines whether a resource template for the device type is available”, wherein the availability of the resource template indicates that the terminal device has been registered); -	register the terminal device when the terminal device has not been registered (ARM, Fig 5A step S306A, S312A,  page 13 lines: 30-33, page 14 lines 6-14 “the gateway 40 determines whether a resource template for the device type is available, and when not, at S306A requests the resource template from the device management platform 8 e.g. by transmitting the legacy device's device identifiers thereto… the gateway stores the resource template in local template storage, and stores the object(s), object instance(s) and/or resource(s) defined by the resource template in the local resource directory associated with the legacy device 2A, thereby registering the legacy device 2A”); -	access the data after determining that the terminal device has been registered to 10obtain access data (ARM, Fig 5A step S316A,  page 14 lines: 15-22, “At S316A gateway 40 confirms the registration to the device management platform 8. At S318A, the device management platform may update the resource directory thereon with the object(s), object instance(s) and/or resource(s) defined in the resource template previously provided to the gateway 40 (or with additional or alternative resources identified by the gateway 40)”, wherein confirming the registration involves accessing the data. Alternatively, ARM, page 12 lines 30-32, when the gateway uses symmetric cryptography it may have a first authorisation status which enables it to access a first set of data; and when the gateway uses asymmetric cryptography it may have a second authorisation status which enables it to access the first set and a different set of data. Alternatively, ARM, page 14 lines 9-15, the gateway stores the resource template in local template storage, and stores the object(s), object instance(s) and/or resource(s) defined by the resource template in the local resource directory associated with the legacy device 2A, wherein the storing of the resource template and the objects can be the obtaining of access data); -	structure the access data to obtain structured data (ARM, Fig 8A-8B,  page 19 lines: 9-20, “Figures 8a and 8b illustratively show an example of a data structure 50 which may be used by the device management platform (e.g. a server or service) to generate resource templates and/or to assign template identifiers to resource templates. Additionally, or alternatively, the data structure may be used to identify which object(s), object instance(s) and/or resource(s) are within a particular resource template based on or in response to a received template identifier”. In addition, ARM teaches that structured data can be generated by the gateway (the edge device)); -	classify the structured data to obtain classification data (ARM, Fig 8A-8B,  page 19 lines: 24-31, “Resource nodes 58 each represent a subset of the resources of the respective ; and -	calculate the classification data to obtain calculation result (ARM, Fig 8A-8B,  page 19 lines: 32-34, “he group identifiers for a branch may be generated by the device management platform (e.g. a server or service thereat) by applying a data reducing function to all the resources of the respective nodes of that branch (e.g. by applying the data reducing function to all identifiers of the resources)”. Wherein the generating of the group identifiers can be the calculating as claimed).

As pre claim 4, claim 1 is incorporated and ARM discloses clean the access data to obtain clean data (ARM , col 25, lines: 20-35, “a message to the gateway may comprise a unitary compressed expression in the form of a regular expression defining the criteria to be met by an element that will make the device operable to respond to any activity associated with any of the elements that fall within those specified by the regular expression. For example, such a regular expression may specify a set of values identifying elements that have names containing a specified embedded string. A regular expression may comprise a specification of those parts of the definition of an object, object instance, resource or resource instance in the object hierarchy that are required to match the criteria, and it may contain indicators that some parts of the definition of an object, object instance, resource or resource instance in the object hierarchy are to be ignored. It will be clear to one of ordinary skill in the art that these are merely examples, and that the unitary compressed expression may take many other forms”);
Claims 8, 11, 15 and 18 are rejected under the same rational as claims 1 and 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being anticipated by ARM IP LIMITED (WO 2020/157449 ARM hereinafter) in view of Omron Corporation et al (WO 2020/166329 A1, for the citation purpose the English version of the application EP3926429 is used).
As per claim 2, claim 1 is incorporated and ARM does not explicitly disclose select a checking mode from three checking modes, which comprises a virus scanning mode, a whitelist scanning mode and a security authentication mode, and check the data according to the selected checking mode, record abnormal data of which a security check result is abnormal, distinguish and report the abnormal data. However, Omron discloses select a checking mode from three checking modes, which comprises a virus scanning mode, a whitelist scanning mode and a security authentication mode, and check the data according to the selected checking mode, record abnormal data of which a security check result is abnormal, distinguish and report the abnormal data (Omron, paragraph 0080, wherein Omron teaches processing for sensing unauthorized communication, by authentication processing using a user name, a password, or an electronic certificate, virus check of relayed data (contents), or matching using a white list or a black list. Router 51 thus relays to external network 50, only 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify ARM with Omron teaching to provide checking modes as claimed because this would have provided a way to improve the security of the system.    

As pre claim 4, claim 1 is incorporated and ARM discloses clean the access data to obtain clean data (ARM , col 25, lines: 20-35, “a message to the gateway may comprise a unitary compressed expression in the form of a regular expression defining the criteria to be met by an element that will make the device operable to respond to any activity associated with any of the elements that fall within those specified by the regular expression. For example, such a regular expression may specify a set of values identifying elements that have names containing a specified embedded string. A regular expression may comprise a specification of those parts of the definition of an object, object instance, resource or resource instance in the object hierarchy that are required to match the criteria, and it may contain indicators that some parts of the definition of an object, object instance, resource or resource instance in the object hierarchy are to be ignored. It will be clear to one of ordinary skill in the art that these are merely examples, and that the unitary compressed expression may take many other forms”);


Claims 9 and 16 are rejected under the same rational as claim 2. 
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being anticipated by ARM IP LIMITED (WO 2020/157449 ARM hereinafter).
	As pre claim 3, claim 1 is incorporated and ARM discloses wherein the plurality of instructions is further configured to cause the processor to: record an identification number of the terminal device (ARM, Fig 8A-8B,  page 13 lines: 19-29, “The device identifiers may be provided to the gateway 40 during a TLS/DTLS handshake to establish a secure communications session, or in one or more messages after secure communications session is established. The device identifiers comprise any information to allow the gateway 40 to determine the device type of the legacy device. Such device identifiers may, for example, include one or more of: a manufacturer identifier; a manufacturer hardware identifier; a device class identifier; a firmware version identifier; a security identifier; and a communication type identifier. It will be appreciated that this list provides illustrative examples, and any suitable device identifier(s) may be used”); 10record a calculation algorithm or a calculation model of the data (ARM, Fig 8A-8B,  page 20 lines: 2-6, “In an embodiment the data reducing function is a compression function such as run- length encoding (RLE), Huffman encoding and/or Lempel-Ziv compression. In a further embodiment the data reducing function is a hashing function such as MD5, SHA, Adler32 Checksum etc. Such hashing functions may be one-way hashing function”); and set output interfaces of data's calculation result (ARM, Fig 5A,  page 14 lines: 15-22). ARM does not explicitly disclose mark the data as continuous data when the data is continuous, or mark the data as non-continuous data when the data is not continuous; and record a time of processing when the data is processed according to the calculation algorithm or the calculation model of the data. However, ARM states that it will be appreciated that this list provides illustrative examples, and any suitable device identifier(s) may be used. Thus, it would it would have been 

Clams 13 and 17 are rejected under the same rationale as claim 3.

Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454